Citation Nr: 1235182	
Decision Date: 10/11/12    Archive Date: 10/17/12

DOCKET NO.  09-30 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a right shoulder disability. 

2. Entitlement to service connection for hypertension (HYT).

3.  Entitlement to service connection for hemorrhoids.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel



INTRODUCTION

The Veteran had active military service in the United States Army from June 1981 to September 1992, January 2003 to January 2004, and November 2005 to August 2007.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  By that rating action, the RO, in part, denied service connection for a right shoulder disorder (originally claimed as right tendonitis rotator cuff), HYT and hemorrhoids.  The Veteran appealed this rating action to the Board. 

The issues of entitlement to service connection for HYT and hemorrhoids are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDING OF FACT

The competent and probative evidence of record does not demonstrate that the Veteran currently has a right shoulder disability.  


CONCLUSION OF LAW

A right shoulder disorder was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2011). 





REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2011). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record that is necessary to substantiate the claim. The Veteran should be informed as to what portion of the information and evidence VA will seek to provide, and what portion of such the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim, defined to include: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. See Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

In this case, in a pre-adjudication February 2008 letter, the RO provided the Veteran with pre-adjudication VCAA and Dingess notice.  Accordingly, with respect to VCAA notice, there is no prejudice to the Veteran in the Board's proceeding with the issuance of a decision on the merits as to his claim for service connection for a right shoulder disorder.

Concerning the VA's duty to assist in the development of the claim for service connection for a right shoulder disorder, the Veteran's service treatment records (STRs), post-service VA and private treatment records and his statements, as well as those of his representative, have been obtained.  In April 2008, a VA fee basis examiner examined the Veteran's right shoulder in conjunction with his claim.  A copy of the April 2008 VA QTC examination report is contained in the claims file. 

In short, the Board has carefully considered the provisions of the VCAA, in light of the record on appeal and, for the reasons expressed above, finds that the development of the Veteran's claim for service connection for a right shoulder disorder has been consistent with said provisions.  The Board is satisfied that any procedural errors in the originating agency's development and consideration of this claim were insignificant and no prejudicial to the Veteran.  The Veteran has been accorded the opportunity to present evidence and argument in support of this claim. 
Accordingly, the Board will address the claim for service connection for a right shoulder disorder.


II. Merits Analysis

The Veteran's seeks service connection for a right shoulder disorder.  He maintains that this disability had its onset during his period of military service and is etiologically related thereto.  

The Board finds that because the preponderance of the competent and probative evidence of record does not show that the Veteran currently has a right shoulder disorder, his claim for service connection for this disorder will be denied in the analysis below. 

Service connection will be granted if it is shown that a Veteran suffers from a disability resulting from an injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty in the active military, naval or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. 

Service connection may also be granted for certain chronic diseases, such as arthritis, when such disease is manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  That an injury incurred in service alone is not enough.  There must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b). 

In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that a disease was incurred in service.  38 C.F.R. § 3.303(d).  Generally, to prove service connection, the record must contain: (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances, lay testimony of an in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  Pond v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995). 

The question to be answered is whether the Veteran currently has a right shoulder disorder, and, if so, whether it is etiologically linked to his period of active military service.  There is no evidence of record showing that the Veteran currently has a disorder since VA received his claim for original compensation in December 2007.  His STRs, as well as the post-service VA and private treatment and examination reports, are devoid of any clinical evidence of a right shoulder disability.  An April 2008 VA QTC examination report reflects that a physical evaluation, to include x-rays, of the right shoulder was without evidence of any pathology.  The VA QTC examiner concluded that there was no diagnosis with respect to the right shoulder.  (See April 2008 VA QTC examination report).  See McLain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the current disability requirement is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim). 

"Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim." Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992). As the competent medical evidence of record is negative for a disorder, service connection cannot be granted for this disorder and the claim must be denied. 

The Veteran essentially argues that he has a right shoulder disorder that is etiologically related to his period of active military service.  While the Board has considered the Veteran's arguments, and notes that he is certainly competent to report symptomatology referable to his right shoulder and when it occurred, it finds that the question of whether such symptoms can be attributed to a specific underlying pathology to be a complex medical issue that is beyond the realm of a layman's competence.  See Jandreau v. Nicholson, 492 F.3d 1372   (2007) (explaining that a Veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  As noted, following physical examination and x-rays, a physician has determined that he does not have a right shoulder disorder, and there is no medical evidence of record during the period of this appeal that identifies a diagnosis of a right shoulder disorder.  

The Veteran has not shown, nor claimed, that he possesses the medical expertise that is required to render a competent opinion as to actual diagnoses and/or medical causation.  Bruce v. West, 11 Vet. App. 405, 410-11 (1998) (finding Veteran competent to describe dry, itchy, scaling skin); but see Layno v. Brown, 6 Vet. App. 465 (1994) ((cautioning that lay testimony that Veteran suffered a particular illness (bronchial asthma) was not competent evidence because matter required medical expertise)).  Consequently, the Board finds that the most probative evidence of record as to whether there is a current right shoulder disorder is the opinion of the QTC examiner.

As there is no competent medical evidence of record to support the claim for service connection for a right shoulder disorder, the preponderance of the evidence is against the claim, and the doctrine of reasonable doubt is not for application. See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990). 


ORDER

Service connection for a right shoulder disability (originally claimed as right tendonitis rotator cuff) is denied. 


REMAND

The Board finds that additional substantive development is necessary prior to further appellate review of the claims for service connection for hypertension and hemorrhoids.  Specifically, to schedule the Veteran for VA examinations to determine the etiology of any currently present hypertension and hemorrhoid disability.  

(i) Hypertension

The Veteran seeks service connection for hypertension.  For VA purposes, hypertension is defined under 38 C.F.R. § 4.104, Diagnostic Code 7101 (2011). More specifically, Note (1) to this diagnostic code provides that the term hypertension means that the diastolic blood pressure (i.e., bottom number) is predominantly 90 mm or greater, and isolated systolic hypertension means the systolic blood pressure (i.e., top number) is predominantly 160 mm or greater with a diastolic blood pressure of less than 90 mm.  Hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  See 38 C.F.R. § 4.104, Diagnostic Code 7101 (2011), Note 1. 

The Veteran's STRs show that in April 1988, a work site blood pressure screening revealed that his blood pressure was 110/78.  It was noted that he did not have a family history of HYT.  A November 2004 STR reflects that the Veteran had not been diagnosed with HYT.  However, STRs, dated in December 2006 and April to July 2007, reflect that one of the Veteran's "Problems" was noted to have been systemic hypertension.  In June 2007, the Veteran's blood pressure was 129/90. 

Post-service treatment records include an April 2008 VA fee basis examination report.  At that examination, the Veteran related that he had had hypertension for the previous three (3) years.  He indicated that he did not have any current symptoms of hypertension and that he was not seeking any treatment for it.  The Veteran's blood pressure readings during the April 2008 examination were:  134/90, 132/90 and 132/88.  After a review of a series of blood pressure readings of the Veteran on two consecutive days in July 2008 that ranged from 112/82 to 234/90, the examining physician concluded that the Veteran did not have hypertension.  However, a March 2010 VA QTC examination report reflects that the Veteran's blood pressure was 140/92 on three separate readings.  (See September 2010 VA QTC examination report).  Thus, in view of the in-service treatment diagnoses of systemic hypertension, an isolated blood pressure reading of 129/90 in June 2007 and three diastolic blood readings over 90 at a March 2010 examination, the Board finds that VA should schedule the Veteran for an examination to determine the probable date of onset and etiology of hypertension, if such a diagnosis is rendered.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also 38 U.S.C.A. § 5103A(d)(2) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c)(4) (2011). 

(ii) Hemorrhoids

The Veteran seeks service connection for hemorrhoids.  He maintains that his hemorrhoids had their onset after he underwent a prostatectomy during military service in 2006, and that they have reoccurred on an intermittent basis since that time.  The Veteran's STRs show that the Veteran underwent a prostatectomy in March 2006.  He received treatment for hemorrhoids with complication bleeding in December 2006 and from April to July 2007. 

An April 2008 VA QTC examination report reflects that the Veteran reported that he had had hemorrhoids for the previous two (2) years and that they occasionally reoccurred.  The Veteran related that he was not receiving any treatment for his hemorrhoids.  After a physical evaluation of the Veteran, the examining physician concluded that the Veteran did not currently have hemorrhoids.  (See April 2008 VA QTC examination report).  In a January 2010 statement to VA, the Veteran indicated that he had hemorrhoids that were associated with anal fissures.  In support of his statement, he submitted treatment reports, dated from August 2009 to January 2010, prepared by the Fairfax Colon and Rectal Center.  These reports show that the Veteran had received treatment for rectal bleeding and anal fissures.  The RO separately denied service connection for anal fissures in an unappealed May 2010 rating action.  

The Board observes that the Veteran is competent to testify that he has continued to experience occasional hemorrhoids ever since he underwent a prostatectomy during military service in 2006.  In light of this evidence of in-service symptomatology consistent with hemorrhoids, current rectal symptoms of rectal pain and anal fissures, the Board finds that a VA examination is warranted to clarify the nature and etiology of any currently present hemorrhoids.  If feasible, the Veteran should be examined while his hemorrhoids are exhibiting observable symptomatology.  See Ardison v. Brown, 6 Vet. App. 405, 408 (1994) (indicating that, to the extent possible, VA should schedule an examination for a condition that has cyclical manifestations during an active stage of the disease to best determine its severity); see also Bowers v. Derwinski, 2 Vet. App. 675, 676 (1992) (holding that "it is the frequency and duration of the outbreaks and the appearance and virulence of them during the outbreaks that must be addressed."). 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate examination in order to render a diagnosis with respect to any current diagnosed elevated blood pressure readings.  The examiner must confirm that the Veteran has hypertension.  Based on a thorough review of the evidence of record, the examiner should provide an opinion, with supporting rationale, as to whether it is at least as likely as not (probability of 50 percent or greater) that hypertension first manifested during the Veteran's period of active duty from July 2006 to August 2007, or within a year from the Veteran's date of separation from service in August 2007.  In formulating his opinion, the examiner must address the following evidence:  (i) STRs, containing diagnoses of systemic hypertension in December 2006 and from April to July 2007 with an elevated blood pressure reading of 129/90 in July 2007; (ii) April 2008 VA QTC examination report containing the examiner's opinion that the Veteran did not have hypertension after a series of blood readings in April and July 2008; and elevated blood pressure readings of 140/92 (x3) as indicated on a March 2010 VA QTC examination report. 
   
The term "at least as likely as not" does not mean within the realm of medical possibility, but rather the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

The examiner should discuss the rationale of the opinion, whether favorable or unfavorable, based on the findings on examination and information obtained from review of the record.  If the examiner is unable to provide the requested opinion, please expressly indicate this and discuss why this is not possible or feasible and what outstanding evidence is necessary to decide the claim. 
   
2.  Schedule the Veteran for a VA examination to determine the current nature and etiology of any current hemorrhoids.  If possible, and with supplemental information from the Veteran for guidance in that regard, the examination should be scheduled for a time when the hemorrhoid problems are active.  If this is not possible, the file should be so annotated.  The examiner is to be forwarded the claims files in their entirety for review in connection with the examination.  The examination report is to contain a notation that the examiner reviewed the claims files.  The examiner should be furnished with a complete copy of this Remand. 

The examination is to include a review of the Veteran's history and a comprehensive physical evaluation and tests deemed as necessary. 
   
The examiner should be asked to offer an opinion addressing the following question: 
   
Is it at least as likely as not (50 percent or greater probability) that the Veteran's existing or previously existing hemorrhoids had their onset during his period of military service from July 2006 to August 2007 service or are otherwise related thereto? 
   
The examiner is asked to provide the rationale used in formulating his or her opinion in the written report. Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.  The examiner is also asked to comment on the Veteran's competent statements that he has occasionally suffered from hemorrhoids since he underwent a prostatectomy in 2006.  
   
3.  The RO must notify the Veteran that it is his responsibility to report for all of the scheduled examinations and to cooperate in the development of the claims for service connection for HYT and hemorrhoids.  The consequences for failure to report for a VA examination without good cause may include rating these claims on the evidence of record.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for the aforementioned examinations, documentation must be obtained which shows that notice scheduling the examinations was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable. 
   
4.  After the development requested has been completed, the RO must review the examination reports to ensure that they are in complete compliance with the directives of this Remand.  If the reports are deficient in any manner, the RO must implement corrective procedures at once. 
   
5.  The RO must then re-adjudicate the claims of entitlement to service connection for HYT and hemorrhoids.  If any of the benefits sought on appeal remain denied, the Veteran and his representative must be furnished a supplemental statement of the case and be given the opportunity to respond thereto. The appeal must then be returned to the Board for appellate review. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


